Exhibit 10.1

Loan No. RIBO51TO5B

REVOLVING TERM LOAN SUPPLEMENT

THIS SUPPLEMENT to the Master Loan Agreement dated October 6, 2005 (the “MLA”),
is entered into as of March 26, 2007, between CoBANK, ACB (“CoBank”) and SOUTH
DAKOTA SOYBEAN PROCESSORS, LLC, Volga, South Dakota (the “Company’), and amends
and restates the Supplement dated August 29, 2006, and numbered RIB051T05A.

SECTION 1.      The Revolving Term Loan Commitment.   On the terms and
conditions set forth in the MLA and this Supplement, CoBank agrees to make loans
to the Company from the date hereof, up to and including March 20, 2013, in an
aggregate principal amount not to exceed, at any one time outstanding,
$13,200,000.00 less the amounts scheduled to be repaid during the period set
forth below in Section 5 (the “Commitment”). Within the limits of the
Commitment, the Company may borrow, repay and reborrow.

The Company may, in its sole discretion, elect to permanently reduce the amount
of the Commitment by giving CoBank ten (10) days prior written notice, Said
election shall be made only if the Company is not in default at the time of the
election and will remain in compliance with all financial covenants after such
reduction. Any such reduction shall be treated as n early, voluntary reduction
of the Commitment amount and shall not delay or reduce the amount of any
scheduled Commitment reduction under Section 5 hereof (which reductions shall
continue in semi-annual increments of $1,300,000.00 on the dates determined in
accordance with Section 5), but rather shall result in an earlier expiration of
the Commitment and final maturity of the loans.

SECTION 2.      Purpose. The purpose of the Commitment is to provide working
capital to the Company and to finance the construction of a soybean refinery.

SECTION 3.      Term.   Intentionally Omitted.

SECTION 4.      Interest.   The Company agrees to pay interest on the unpaid
balance of the loans in accordance with one or more of the following interest
rate options, as selected by the Company:

(A)          CoBank Base Rate.   At a rate per annum equal at all times to 1/2
of 1% below the rate of interest established by CoBank from time to time as its
CoBank Base Rate, which Rate is intended by CoBank to be a reference rate and
not its lowest rate.  The CoBank Base Rate will change on the date established
by CoBank as the effective date of any change therein and CoBank agrees to
notify the Company of any such change.

(B)          Quoted Rate.   At a fixed rate per annum to be quoted by CoBank  in
its sole discretion in each instance. Under this option, rates may be fixed on
such balances and for such periods, as may be agreeable to CoBank in its sole
discretion in each instance, provided that: (1)  the  minimum  fixed  period
shall be 30 days; (2) amounts may be fixed in increments of  $100,000.00 or
multiples thereof; and (3) the maximum number of fixes in place at any one time
shall be 5.

The Company shall select the applicable rate option at the time it requests a
loan hereunder and may, subject to the limitations set forth above, elect to
convert balances bearing interest at the variable rate option to one of the
fixed rate options. Upon the expiration of any fixed rate period, interest shall


--------------------------------------------------------------------------------


automatically accrue at the variable rate option provided for above unless the
amount fixed is repaid or fixed for an additional period in accordance with the
terms hereof. Notwithstanding the foregoing, rates may not be fixed in such a
manner as to cause the Company to have to break any fixed rate balance in order
to pay any installment of principal.  All elections provided for herein shall be
made telephonically or in writing arid must be received by 12:00 Noon Company’s
local time. Interest shall be calculated on the actual number of days each loan
is outstanding on the basis of a year consisting of 360 days and shall be
payable monthly in arrears by the 20th day of the following month or on such
other day in such month as CoBank shall require in a written notice to the
Company.

SECTION 5.      Promissory Note.   The Company promises to repay on the dates
set forth below, the outstanding principal, if any, that is in excess of the
listed amounts:

Payment Date

 

Reducing Commitment Amount

 

September 20, 2008

 

$

11,900,000.00

 

March 20, 2009

 

$

10,600,000.00

 

September 20, 2009

 

$

9,300,000.00

 

March 20, 2010

 

$

8,000,000.00

 

September 20, 2010

 

$

6,700,000.00

 

March 20, 2011

 

$

5,400,000.00

 

September 20, 2011

 

$

4,100,000.00

 

March 20, 2012

 

$

2,800,000.00

 

September 20, 2012

 

$

1,500,000,00

 

 

followed by a final installment in an amount equal to the remaining unpaid
principal balance of the loans on March 20, 2013. If any installment due date is
not a day on which CoBank is open for business, then such payment shall be made
on the next day on which CoBank is open for business. In addition to the above,
the Company promises to pay interest on the unpaid principal balance hereof at
the times and in accordance with the provisions set forth in Section 4 hereof.
This note replaces and supersedes, but does not constitute payment of the
indebtedness evidenced by, the promissory note set forth in the Supplement being
amended and restated hereby.

SECTION 6.      Commitment Fee.   In consideration of the Commitment, the
Company agrees to pay to CoBank a commitment fee on the average daily unused
portion of the Commitment at the rate of 1/2 of 1% per annum (calculated on a
360 day basis), payable monthly in arrears by the 20th day following each month.
Such fee shall be payable for each month (or portion thereof) occurring during
the original or any extended term of the Commitment.

SECTION 7.      Amendment Fee.   In consideration of the amendment, the Company
agrees to pay to CoBank on the execution hereof a fee in the amount of
$2,500.00.

2


--------------------------------------------------------------------------------


IN WITNESS WHEREOF, the parties have caused this Supplement to be executed by
their duly  authorized officers as of the date shown above.

CoBANK, ACB

SOUTH DAKOTA

 

SOYBEAN PROCESSORS, LLC

 

 

By:

/s/ Pat Schultz

 

By:

/s/ Rodney Christianson

 

 

 

Title:

Assistant Corporate Secretary

 

Title:

CFO

 

 

3


--------------------------------------------------------------------------------


Amendment No. RIB05IA

AMENDMENT

TO THE

MASTER LOAN AGREEMENT

THIS AMENDMENT is entered into as of March 26, 2007, between CoBANK, ACB
(“CoBank”) and SOUTH DAKOTA SOYBEAN PROCESSORS, LLC, Volga, South Dakota (the
“Company”).

BACKGROUND

CoBank and the Company are parties to a Master Loan Agreement dated October 6,
2005 (such agreement, as previously amended, is hereinafter referred to as the
“MLA”). CoBank and the Company now desire to amend the MLA.  For that reason,
and for valuable consideration (the receipt and sufficiency of which are hereby
acknowledged), CoBank and the Company agree as follows:

1.   Sections 9(A), (E), (F) and (I) of the MLA are hereby amended and restated
to read as follows:

SECTION 9.  Negative Covenants. Unless otherwise agreed to in writing by CoBank,
while this agreement is in effect the Company will not and will not permit its
Subsidiaries to:

(A)          Borrowings.       Create, incur, assume, or allow to exist,
directly or indirectly, any indebtedness or liability for borrowed money
(including trade or bankers’ acceptances), letters of credit, or the deferred
purchase price of property or services, except for: (i) debt to CoBank (ii)
accounts payable to trade creditors incurred in the ordinary course of business;
(iii) current operating liabilities (other than for borrowed money) incurred in
the ordinary course of business; (iv) indebtedness of the Company under its
member or patron investment program, provided, however, that such indebtedness
is expressly stated to be subordinate in right of payment to all obligations of
the Company to CoBank; (v) debt of the Company to Urethane Soy Systems Company’s
shareholders in an amount not to exceed $650,000.00, but no extensions, renewals
and refinancings thereof; and (vi) debt of the Company to miscellaneous
creditors in an aggregate amount not to exceed $2,000,000.00.

(E)           Loans and Investments.  Make any loan or advance to any person or
entity, or purchase any capital stock, obligations or other securities of, make
any capital contribution to, or otherwise invest in any person or entity, or
form or create any partnerships or joint ventures except: (i) trade credit
extended in the ordinary course of business; and (ii) loans or advances by the
Company to Urethane Soy Systems Company in an aggregate principal amount not to
exceed $4,250,000.00 at any one time outstanding.

(F)           Contingent Liabilities.       Assume,  guarantee, become liable as
a surety, endorse, contingently agree to purchase, or otherwise be or become
liable, directly or indirectly (including, but not limited to, by means of a
maintenance agreement, an asset or stock purchase agreement, or any other
agreement designed to ensure any creditor against loss), for or on account of
the obligation of any person or entity, except; (i) by the endorsement of
negotiable instruments for deposit or collection or similar transactions in the
ordinary course of the Company’s business; and (ii) pursuant to the Company’s
guarantee of the obligations of the Brookings County Regional Railway Authority
to the State of South Dakota Department of Transportation ban aggregate
principal amount not to exceed $1,810,000.00.


--------------------------------------------------------------------------------


(I)            Leases.  Create, incur, assume, or permit to exist any obligation
as lessee under operating leases or leases which should be capitalized in
accordance with GAAP for the rental or hire of any real or personal property,
except: (i) leases of soybean oil storage tank space with aggregate annual
payments not to exceed $400,000.00; (ii) leases of up to 435 tanker and/or
hopper railroad cars under terms and conditions acceptable to CoBank; (iii)
leases of other railroad cars, excluding those allowed in (ii) above, with
original maturities of less than sixty (60) months at the Company’s discretion;
and (iv) other leases, excluding those allowed above, which do not in the
aggregate require the Company to make scheduled payments to the lessors in any
fiscal year of the Company during the term hereof in excess of $550,000.00.

2.      Except as set forth in this amendment, the MLA, including all amendments
thereto, shall continue in full force and effect as written.

IN WITNESS WHEREOF, the parties have caused this amendment to be executed by
their duly authorized officers as of the date shown above.

CoBANK, ACB

SOUTH DAKOTA

 

SOYBEAN PROCESSORS, LLC

 

 

By:

/s/ Pat Schultz

 

By:

/s/ Rodney Christianson

 

 

 

Title:

Assistant Corporate Secretary

 

Title:

CFO

 

 

2


--------------------------------------------------------------------------------